Citation Nr: 0523746	
Decision Date: 08/29/05    Archive Date: 09/09/05

DOCKET NO.  00-07 396	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for disability 
manifested by painful and swollen wrists.

3.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative disc disease of the cervical spine.

4.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant was a member of the Indiana National Guard from 
September 1991 to September 1994, including an initial period 
of active duty for training from October 1991 to February 
1992.  The appellant subsequently had active service in the 
United States Army from March 1995 to December 1999.

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal of January 2000 and April 2001 
rating actions issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) located in Indianapolis, Indiana.  
The Board remanded the case for additional development in 
January 2004.

The appellant appealed the initial 10 percent ratings that 
were assigned for his cervical and lumbar spine disc 
disabilities when service connection was granted in the 
January 2000 rating decision.  The appellant is, in effect, 
asking for a higher rating effective from the date service 
connection was granted.  Consequently, the Board will 
consider the entire time period in question, from the 
original grant of service connection to the present.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Subsequently, 
the RO increased each one of the appellant's spinal 
disability evaluations (cervical and lumbar) from 10 to 20 
percent, effective from December 14, 1999.  However, it is 
presumed that he is seeking the maximum benefit allowed by 
law and regulation, and "it follows that such a claim remains 
in controversy where less than the maximum available benefit 
is awarded."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, 
the rating issues are as set out on the title page above.

The Board notes that the April 2001 rating decision included 
a denial of the appellant's claim for service connection for 
hypertension.  The appellant submitted a Notice of 
Disagreement as to that issue in May 2001, and the RO issued 
a Statement of the Case in October 2001.  The appellant 
subsequently submitted a VA Form 9 that same month, but did 
not include the hypertension issue.  Thereafter, at the May 
2002 personal hearing at the RO, the appellant's 
representative formally withdrew the notice of disagreement 
on the issue of entitlement to service connection for 
hypertension.  Therefore, the Board finds that the appeal of 
this service connection claim has been withdrawn.  38 C.F.R. 
§ 20.204.

(The issues of entitlement to initial cervical and lumbar 
spine evaluations in excess of 20 percent each are addressed 
in the REMAND portion of the decision below.)


FINDINGS OF FACT

1.  The veteran does not have migraine headaches attributable 
to military service.

2.  The veteran does not have a disability manifested by 
painful and swollen wrists that is attributable to military 
service.


CONCLUSION OF LAW

The appellant does not have a migraine headache disorder or 
any disability manifested by painful and swollen wrists that 
is the result of disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1154, 5102, 5103, 5103A, and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that he is entitled to service 
connection for his migraine headaches and for a right and 
left wrist disorder.  The appellant and his spouse provided 
testimony at a personal hearing conducted at the RO in May 
2002.  The appellant stated that he began to experience 
headaches after returning from Bosnia.  He said that he now 
gets a very severe headache several times a year and that 
stress is an important factor.  The appellant's spouse 
testified that the appellant experienced numbness and that he 
was unable to move his arms in the middle of the night.  She 
also said that the appellant did have a lot of headaches.  
The appellant testified that all of his treatment following 
military service for headaches had been at VA facilities and 
that no one has been able to tell him what causes his 
headaches.  As for his wrist claim, the appellant stated that 
he has pain from his head and neck down his shoulders, arms, 
and hands, and that it could be from his cervical spine 
disability.  He said that his wrists were numb and that he 
experienced burning numbness.  The appellant further 
testified that if he turned his wrists he could feel the 
bones hurt.

I.  Evidence

Review of the appellant's service medical records does not 
reveal treatment for any chronic headaches or for any wrist 
complaints.  No such complaints are listed on any Master 
Problem List, nor were any such complaints documented in 
conjunction with the appellant's Medical Evaluation Board.  
The Medical Board Summary information does not include any 
mention of headaches or a wrist disorder under past medical 
history.  The appellant underwent a Medical Evaluation Board 
physical examination in May 1999; there were no findings 
pertaining to headaches or to either wrist.  

Post-service, the appellant submitted claims for service 
connection for migraine headaches and swollen wrists in June 
2000.  He underwent a VA general medical examination in 
August 2000.  The appellant complained of migraine headaches 
that he said began coincident with an illness that occurred 
subsequent to immunization in preparation for deployment to 
Bosnia.  He said that this illness had resulted in 
intermittent headaches approximately every six to eight weeks 
consisting of pressure at the crown of his head that radiated 
to his temples and upper neck.  The examiner noted that these 
headaches were not typical for migraine and that their 
episodic nature suggested that the appellant's complaints 
were something other than migraine headaches.  On physical 
examination, the examiner noted that the appellant was 
inexplicably hyperesthetic with a non-specific tingling 
radiating over his whole body.  

The appellant also underwent a VA medical examination of his 
hands in August 2000; he complained of overall body pain, but 
in particular bilateral hand numbness and tingling 
essentially present all of the time but worse with activity.  
On physical examination, the appellant exhibited full range 
of motion of each wrist.  No tenderness was noted.  The was 
no sign of atrophy and the appellant demonstrated full 
strength.  Neurovascular examination of both hands was 
normal.  The appellant did have positive Phalen and reverse 
Phalen signs.  The examiner rendered a diagnosis of bilateral 
carpal tunnel syndrome.  

The appellant underwent a VA examination of the brain and 
spinal cord in October 2000; he reported having problems with 
headaches.  The appellant said that the headaches began in 
1998, and had increased since that time.  He denied prior 
evaluation and prior treatment for the headaches.  The 
examiner noted some overlying functional components during 
the examination.  For example, when the examiner tapped the 
appellant's left wrist for the Tinel's sign, the appellant 
said that it led to electrical jolts all over his body.  
Motor examination revealed normal tone, bulk and strength.  
Sensory testing was difficult because the appellant was very 
functional.  The functional overlay made definitive diagnosis 
impossible.  

The appellant underwent a VA joints examination in November 
2000; he said that he had noticed, in 1999, that his wrists 
were feeling tense and tight.  He gave a vague complaint of 
fatigue in his wrists that seemed to come from his shoulders 
and down his arms.  The appellant did not report any injury 
to his wrists.  He said that activities that required the use 
of his hands caused his hands to go weak and numb and 
nonfunctional.  On physical examination, there was no obvious 
deformity of the appellant's wrists or arms.  Muscle group 
strength testing in the arms and wrists was 5/5.  The 
appellant demonstrated full active and passive range of 
motion and good strength to each wrist to resistance.  
Handgrip was equal and 5/5.  Tinel's sign and Phalen's sign 
were negative.  The appellant underwent neurologic testing in 
November 2000, in order to rule out bilateral cervical 
neuropathy versus bilateral carpal tunnel syndrome.  Nerve 
conduction studies revealed normal sensory and motor nerve 
conduction studies of the left and right median and ulnar 
nerves.  EMG testing resulted in normal needle examinations.  
The clinical impression was normal studies; there was no 
electrophysiologic evidence of left or right cervical 
radiculopathy or median neuropathy.  In addition, x-rays with 
multiple views of each of the appellant's wrists showed no 
evidence of fracture or dislocation.  There was normal bony 
apposition and alignment.  The joint spaces were well 
maintained.  There was no evidence of bony abnormalities.  
The November 2000 joints examiner rendered a diagnosis of 
normal examination of the wrists. 

The appellant underwent a VA neurological examination in 
November 2000; he complained of migraine headaches that began 
after his return from Bosnia.  The appellant said that the 
headaches made him very angry and that they were stress-
related.  The appellant also reported that he experienced 
numbness all of the time and that he "was paralyzed every 
day as soon as he lifted something heavy."  The appellant 
also stated that he had gone to sick call in service for the 
headaches only one time and that he was given Tylenol.  On 
physical examination, the appellant exhibited marked pain 
behavior.  His motor tone was normal.  Strength was 5/5 
throughout.  Reflexes were 2+ throughout.  Upper extremity 
coordination was normal.  The examiner rendered a diagnosis 
of muscle contracture headache and stated that the 
appellant's headaches were not typical of migraine.  A 
psychological evaluation was recommended.

The appellant was then referred for neuropsychological 
testing; this was accomplished in November 2000.  The 
appellant stated that he was first diagnosed with headache 
pain while on active duty upon his return from Bosnia.  He 
said that his headaches began upon his return to Germany from 
Bosnia and then continued with a variable pattern of 
frequency and intensity after his return stateside.  The 
appellant stated that, while he sought treatment for back 
pain at VA after service, he did not mention his headaches to 
his physician there.  He reported no work-up for the 
headaches and stated that he was not prescribed any 
medication for them.  After conducting neuropsychological 
testing and interviewing the appellant, the examiner 
concluded that the appellant appeared to be suffering from 
psychologically induced or exacerbated headaches, joint pain 
and weakness that were associated with stress and anger.  The 
examiner concluded that the appellant's pain and neurological 
complaints of limb "paralysis" as soon as he "lifted 
something heavy" appeared to have no basis in organic 
pathology.

The appellant was referred by his attorneys to a private 
doctor for a medical evaluation, apparently in conjunction 
with a Social Security disability benefits claim.  In the 
review of systems section of the October 2001 report, the 
doctor listed many symptoms including fatigue and headaches.  
On physical examination, the appellant reported pain with 
pressure over any body part examined.  After examining the 
appellant, the doctor did not render any diagnosis related to 
headaches or to either wrist.  No headaches or wrist 
disorders were listed in the list of impairments proffered on 
a 'Claimant's Statement' dated in December 2001.

The appellant subsequently underwent another VA medical 
examination in October 2001; he reported that after he 
received his immunizations for Bosnia he became sick with 
symptoms that included night sweats, fatigue and muscle 
weakness.  He said that pain was everywhere in his body and 
reported a tightness in his wrists and numbness in his hands.  
On physical examination, the appellant had good strength in 
his extremities.  The examiner noted that the appellant's 
complaints seemed to far exceed the physical findings, as 
well as several inconsistencies in the examination.  No 
diagnosis was rendered for any wrist or headache disorder.

Review of the appellant's VA outpatient treatment records, 
dated between May 2001 and February 2005, reveals that he 
underwent radiographic examination of his wrists in October 
2000; multiple views demonstrated no evidence of a fracture, 
dislocation or other bony abnormality.  In April 2002, the 
appellant was noted to continue to complain of arm pain and 
numbness.  The appellant sought treatment for migraines on 
October 31, 2002; he was observed to be in no acute distress.  
The clinical assessment was history of migraine headaches and 
he was given some Midrin.  There was no diagnosis of, or 
treatment for, any headaches or wrist disorder after that 
date.

The appellant underwent another VA medical examination in 
November 2004; the examiner reviewed the claims file.  The 
appellant stated that he had had approximately five to six 
headaches during the past year.  He said that the headaches 
could last for hours to days.  He also said that he had 
chronic pain all over.  The appellant reported that he had 
trouble holding things and that he would get shooting pains 
in both of his upper extremities; he described these pains as 
a numbing feeling that occurred constantly.  On physical 
examination, the appellant had normal muscle tone and bulk 
throughout.  He demonstrated 5/5 strength in the upper 
extremities.  The examiner noted that the appellant's 
headaches were not classically migrainous and opined that it 
was less likely than not that the headaches were related to 
the appellant's active service.  

II.  Analysis

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Service connection suggests many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service or if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  There must be medical evidence of a nexus relating 
an in-service event, disease, or injury and any current 
disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303.  Certain chronic disabilities may be 
presumed to have been incurred in service if they become 
manifest to a degree of 10 percent or more within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  In addition, service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

After review of the pertinent evidence of record, the Board 
finds that the competent medical evidence of record does not 
establish that the veteran has any headache disorder or any 
wrist disorder traceable to his period of military service.  
The service medical records do not include any mention of 
complaints of, treatment for, or diagnosis of headaches or 
any wrist disorder.  The post-service medical records do not 
establish a diagnosis of migraine headaches or any diagnosis 
of a right or left wrist disorder.  In addition, while the 
appellant most recently was thought to suffer from tension 
headaches, the November 2004 VA examiner stated that it was 
less likely than not the headaches were related to the 
appellant's active service.

The Board is cognizant of the veteran's own statements to the 
effect that he currently experiences headaches and wrist pain 
and numbness that are causally related to his military 
service.  However, the evidence does not indicate that he 
possesses medical expertise.  He is not competent to render 
an opinion on a matter requiring medical expertise, such as 
diagnosis or causation.  See Edenfield v. Brown, 8 Vet. App. 
384, 388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The 
same hold true for the appellant's spouse and representative.

After consideration of the entire record and the relevant 
law, the Board finds that the appellant's two claimed 
conditions are not related to his active service.  Absent a 
current diagnosis of migraine headaches or a wrist disorder 
that is attributable to military service, the preponderance 
of the evidence is against each of those two claims.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

While the appellant has complained of wrist problems and 
headaches that he says have occurred since service, the Board 
notes that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not, in and of itself, 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), 
aff'd in part, vacated and remanded in part on other grounds 
by Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 
2001).  The claims file does not contain competent medical 
evidence to the effect that the veteran currently suffers 
from any wrist disorder independent of his already service-
connected neck problem or that any complained-of wrist 
disorder or migraine headache disorder is related to his 
service.

While it is apparent that the appellant does suffer from some 
sort of headache condition, and from a condition that affects 
his upper extremities, the medical evidence as a whole 
supports the conclusion that there is no direct etiological 
relationship between the origin and/or severity of either one 
of these conditions and service.  In the absence of any 
evidence tending to show continuity of symptomatology or a 
competent medical opinion as to a nexus between the claimed 
conditions and service, the Board finds that the 
preponderance of the evidence is against the appellant's 
claims of service connection.  As such, the evidence is 
insufficient to support a grant of service connection for 
either one of these disorders.  Therefore, the Board 
concludes that the appellant's claims for service connection 
for migraine headaches and disability manifested by painful 
and swollen wrists should be denied.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against each of the 
appellant's service connection claims.  Because the 
preponderance of the evidence is against both service 
connection claims, the benefit-of-the-doubt doctrine does not 
apply.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir.).

III.  Veterans Claims Assistance Act of 2000

The Board is aware that, in November 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) became law.  Among other things, this law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  With few exceptions, the regulations 
implementing this law are applicable to all claims filed on 
or after the date of enactment, or filed before the date of 
enactment and not yet final as of that date.  VAOPGCPREC 7-
2003.

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claims and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant was notified of the information 
necessary to substantiate his claims for service connection 
in letters sent by the RO in June 2001, January 2004, March 
2004, and October 2004, as well as the discussion in the 
October 2001 Statement of the Case (SOC) and the February 
2005 Supplemental Statement of the Case (SSOC).  The 
appellant was notified of the information necessary to 
substantiate his claims for service connection in these 
documents.  He was provided with the text of 38 U.S.C.A. 
§§ 5102, 5103, 5103A and 5107 in the October 2001 SOC.  He 
was also told that he needed to ensure that all pertinent 
evidence was submitted.  He was informed as to what was 
required of him and what VA would do to assist him.  
Therefore, VA has no outstanding duty to inform.

The Board notes that the appellant was not provided VCAA 
notice prior to the issuance of the April 2001 rating 
decision.  Although all required notices were not provided 
until after the RO adjudicated the claims, "the appellant 
[was] provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that any late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or any response to any notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(c), (d)).  Here, VA outpatient medical 
records were obtained and associated with the claims file.  
The appellant was afforded an RO hearing.  The appellant did 
not provide any information to VA concerning treatment 
records that he wanted the RO to obtain for him that were not 
obtained.  The appellant has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 9 
Vet. App. 341, 344 (1996).  The appellant was given more than 
one year in which to submit evidence after the RO gave him 
notification of his rights under the VCAA.  

Therefore, the Board finds that VA has completed its duties 
under the VCAA and all applicable law, regulations and VA 
procedural guidance.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 
(West 2002 & Supp. 2005).


ORDER

Service connection for a migraine headache disorder or for 
disability manifested by painful and swollen wrists is 
denied.


REMAND

A determination has been made that additional development is 
necessary with regard to the rating issues on appeal.  
Accordingly, further appellate consideration will be deferred 
and this case remanded to the RO for action as described 
below.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Court or the Board 
confers on the claimant, as a matter of law, the right to 
compliance with the remand orders.  Stegall v. West, 11 Vet. 
App. 268 (1998).  The Board remanded the case in January 2004 
to have the RO, among other things, obtain the veteran's VA 
medical records for any treatment for the back disability 
from November 1999 onward.  The Board notes that, as pointed 
out by the appellant in his March 2005 written statement, an 
MRI scan was apparently ordered in conjunction with January 
2005 spine examination and accomplished in February 2005, yet 
the report has not been made a part of the record.  

In addition, the RO was to make sure that VA orthopedic 
examiner rendered an opinion concerning the factors listed in 
DeLuca v. Brown, 8 Vet. App. 202 (1995) and that neurologic 
examiner identified the nerves affected by nerve root 
compression and described the level of severity of the 
associated symptoms.  The opinions of record do not address 
these specific points.

Furthermore, the RO was to readjudicate the appellant's 
claims with consideration given to 38 C.F.R. § 3.321, and, if 
the spine claims were denied, issue an SSOC with complete 
recitation of the old and changed rating criteria.  The RO 
did not do this.  Given the guidance of the Court in Stegall, 
the case must again be remanded in order to accomplish this 
directive.

Review of the evidence of record reveals that the appellant 
has been in receipt of VA Vocational Rehabilitation services.  
The appellant's VA Vocational Rehabilitation file should be 
obtained and all of the records concerning his VA vocational 
rehabilitation should be associated with the claims file.  
The evidence also indicates that the appellant had applied 
for Social Security Administration (SSA) disability benefits 
sometime in 2001.  However, complete copies of the medical 
records upon which any disability decision was based, as well 
as any agency decision with the associated List of Exhibits, 
have not been made part of the claims file.  All of these 
records should be obtained and associated with the claims 
file.

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers where he has received treatment 
for his neck or low back from November 
1999 to the present.  The RO should 
ensure that all pertinent records of 
private or VA treatment are procured for 
review.  In particular, the RO is to 
obtain the MRI results associated with 
the January 2005 VA examination.  The RO 
should assist the veteran in obtaining 
evidence by following the procedures set 
forth in 38 C.F.R. § 3.159.  If records 
sought are not obtained, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.

2.  The RO should obtain the appellant's 
VA Vocational Rehabilitation records (or 
legible copies thereof) and associate 
them with the claims file.

3.  The RO should contact the Social 
Security Administration (SSA) to obtain 
official documentation of any pertinent 
claim for benefits by the appellant, 
including the List of Exhibits associated 
with any agency decision, as well as 
copies of all of the medical records upon 
which any decision concerning the 
appellant's claim for benefits was based.  
All of these records are to be associated 
with the claims file.

4.  After the above development is 
completed, the RO should arrange to have 
the appellant's claims file reviewed by 
the VA physicians who examined the 
appellant in November 2004, and January 
2005.  (If either of those physicians is 
not available, another physician may 
accomplish the review.)  The claims file, 
along with all additional evidence 
obtained pursuant to the instructions 
above, must be made available to and 
reviewed by the physicians.

The orthopedic examiner should render an 
opinion, based upon his or her best 
medical judgment, as to the extent to 
which the appellant experiences 
functional impairments, such as weakness, 
excess fatigability, incoordination, or 
pain due to repeated use or flare-ups, 
etc., and should equate such problems to 
the rating criteria.  (In other words, 
functional losses due to pain, etc. may 
result in disability tantamount to that 
contemplated by the criteria for a higher 
rating.  If so, the examiner should so 
state.)  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  All pertinent x-ray, CT 
scans and MRI results should be 
discussed.  The rationale for all 
opinions should be explained in detail. 

The neurological examiner should identify 
symptoms due to disc syndrome in both the 
neck and the low back and describe the 
nerve(s) affected, or seemingly affected 
by any documented nerve root compression.  
The symptoms should be characterized as 
causing mild, moderate, or severe 
incomplete paralysis/neuritis/neuralgia 
or complete paralysis for each nerve 
affected.  All pertinent x-ray reports, 
CT scans and MRI results should be 
discussed.  The rationale for all 
opinions should be explained in detail.

(If these questions cannot be answered 
without another examination, the RO 
should arrange for examination(s) to be 
scheduled.)

5.  Upon receipt of the reports of the VA 
reviewers, the RO should conduct a review 
to verify that all requested opinions 
have been offered.  If information is 
deemed lacking, the RO should refer the 
report to the VA reviewer(s) for 
corrections or additions.

6.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA implementing 
regulations.

7.  After complying with the notice and 
duty-to-assist provisions of the VCAA 
regulations, the RO should re-adjudicate 
the claims, including evaluating the 
service-connected cervical spine 
disability and lumbar spine disability 
under the version of 38 C.F.R. § 4.71a in 
place at the time the veteran filed his 
claim, and as amended twice during the 
pendency of his appeal, and considering 
whether assignment of "staged" ratings is 
appropriate for either service-connected 
disability.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  See 38 C.F.R. § 4.71a 
(Diagnostic Codes 5285, 5286, 5287, 5288, 
5289, 5290, 5291, 5292, 5293, 5294, 5295) 
(2002); 67 Fed. Reg. 54,345-49 (Aug. 22, 
2002) (codified at 38 C.F.R. § 4.71a 
(Diagnostic Code 5293) (2003)); 68 Fed. 
Reg. 51454-58 (Aug. 27, 2003) (codified 
at 38 C.F.R. § 4.71a (Diagnostic Codes 
5235, 5236, 5237, 5238, 5239, 5240, 5241, 
5242, 5243) (2004)).  Consideration 
should also be given to 38 C.F.R. 
§ 3.321(b).  

8.  If any benefit sought is denied, an 
SSOC should be issued.  The SSOC must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  The SSOC should include a 
complete recitation of both the old and 
the twice-changed rating criteria for 
rating disc disease.  See 38 C.F.R. 
§ 4.71a (Diagnostic Codes 5285, 5286, 
5287, 5288, 5289, 5290, 5291, 5292, 5293, 
5294, 5295) (2002); 67 Fed. Reg. 54,345-
49 (Aug. 22, 2002) (codified at 38 C.F.R. 
§ 4.71a (Diagnostic Code 5293) (2003)); 
68 Fed. Reg. 51454-58 (Aug. 27, 2003) 
(codified at 38 C.F.R. § 4.71a 
(Diagnostic Codes 5235, 5236, 5237, 5238, 
5239, 5240, 5241, 5242, 5243) (2004)).  
The appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant is hereby notified that it is the appellant's 
responsibility to report for scheduled examinations, if any, 
and to cooperate in the development of the case, and that the 
consequences of failure to report for a scheduled VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


